

115 HR 6521 IH: Great Bend of the Gila National Monument Establishment Act
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6521IN THE HOUSE OF REPRESENTATIVESJuly 25, 2018Mr. Grijalva introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish the Great Bend of the Gila National Monument in the State of Arizona, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Great Bend of the Gila National Monument Establishment Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Establishment of Great Bend of the Gila National Monument, Arizona.
					Sec. 3. Management of national monument.
					Sec. 4. Management plan.
					Sec. 5. Tribal use of national monument.
					Sec. 6. Off-road use of motorized and mechanized vehicles.
					Sec. 7. No military airspace restrictions.
					Sec. 8. Research, education, and visitor services.
					Sec. 9. Fish and wildlife.
					Sec. 10. Land acquisition.
					Sec. 11. Withdrawal.
					Sec. 12. Effect on existing facilities and rights-of-way.
					Sec. 13. Water rights.
					Sec. 14. Advisory council.
			2.Establishment of Great Bend of the Gila National Monument, Arizona
 (a)EstablishmentThere is established in the State of Arizona the Great Bend of the Gila National Monument (in this Act referred to as the national monument).
 (b)PurposeThe purpose of the national monument is— (1)to preserve, protect, and restore the archaeological, cultural, historic, geologic, hydrologic, natural, educational, and scenic resources of the Great Bend of the Gila (Gila River in Western Maricopa County, Arizona) and adjacent land; and
 (2)to provide for public interpretation and recreation consistent with the resources described in paragraph (1).
				(c)Boundaries
 (1)In generalThe national monument consists of approximately 84,296 acres of public lands and interests in land administered by the Secretary of the Interior through the Bureau of Land Management, as generally depicted on the map entitled Great Bend of the Gila National Monument and dated March 6, 2013.
 (2)Minor adjustmentsThe Secretary may make minor adjustments to the boundaries of the national monument to reflect the inclusion of significant archaeological resources discovered after the date of enactment of this Act on public lands adjacent to the national monument.
 (3)Availability of mapThe map described in paragraph (1) and the legal description of any adjustments made under paragraph (2) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (d)Adjacent usesNothing in this Act— (1)creates a protective perimeter or buffer zone around the national monument; or
 (2)affects private property outside of the boundaries of the national monument. 3.Management of national monument (a)National landscape conservation systemThe Secretary of the Interior shall manage the national monument as part of the National Landscape Conservation System—
 (1)to allow only such uses of the national monument as to further the purposes for which the monument was established; and
 (2)in accordance with this Act and other laws generally applicable to the national monument, including the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.) and the policy described in Public Law 95–341 (commonly known as the American Indian Religious Freedom Act; 42 U.S.C. 1996).
 (b)Management objectivesIn managing the national monument, the Secretary of the Interior shall— (1)maintain the undeveloped character of the national monument to the maximum extent practicable; and
 (2)protect and restore cultural resources, species, and ecosystems of the national monument. (c)Vegetation Management (1)In generalThe Secretary of the Interior—
 (A)shall conduct an inventory of invasive plant species in the national monument; (B)may carry out vegetation management treatments, including efforts to control salt cedar and other invasive plant species, in the national monument; and
 (C)shall coordinate vegetation management within the national monument boundaries with ongoing efforts to eradicate invasive species by the Flood Control District of Maricopa County and neighboring communities.
 (2)Use of native plant speciesThe Secretary shall utilize native plant species in planning for restoration projects to be conducted in the national monument.
 (d)GrazingThe Secretary shall permit grazing in the national monument, where grazing was established before the date of enactment of this Act—
 (1)subject to all applicable laws; and (2)consistent with the purposes for which the national monument is established.
 (e)Backcountry activitiesManagement of the national monument shall support backcountry hunting and other non-motorized recreation in the national monument.
			4.Management plan
 (a)Management plan requiredNot later than three years after the date of enactment of this Act, the Secretary of the Interior shall develop a management plan for the national monument that addresses the actions necessary to protect the resources described in section 2(b)(1). The management plan shall include a transportation plan, including travel restrictions and road closures.
 (b)ConsultationIn addition to the period of public comment required by subsection (b), the Secretary of the Interior shall prepare the management plan in government-to-government consultation with Indian tribes with a cultural or historic tie to the Great Bend of the Gila.
			5.Tribal use of national monument
 (a)Traditional usesThe Secretary of the Interior shall allow for the continued use of the national monument by members of Indian tribes—
 (1)for traditional ceremonies; and (2)as a source of traditional plants and other materials.
 (b)Terms and conditionsTribal use of the national monument under subsection (a) shall be— (1)subject to any terms and conditions the Secretary of the Interior determines to be necessary to further the purposes for which the national monument is established; and
 (2)in accordance with applicable law. (c)Tribal rightsNothing in this Act affects—
 (1)the rights of any Indian tribe on Indian land; (2)any individually held trust land or Indian allotment; or
 (3)any treaty rights providing for nonexclusive access to or in the national monument by members of Indian tribes for traditional and cultural purposes.
 6.Off-road use of motorized and mechanized vehiclesExcept as needed for administrative purposes or to respond to an emergency, the use of motorized and mechanized vehicles in the national monument is limited to roads and trails designated for their use.
 7.No military airspace restrictionsEstablishment of the national monument shall not be construed to impact or impose any altitude, flight, or other airspace restrictions on current or future military operations or missions. Should the Armed Forces require additional or modified airspace after the date of the enactment of this Act, Congress does not intend for the establishment of the national monument to impede the Secretary of Defense from petitioning the Federal Aviation Administration to change or expand restricted military airspace.
		8.Research, education, and visitor services
 (a)Education and InterpretationThe Secretary of the Interior shall provide such minimal facilities within the national monument for education and interpretation, such as signage or other interpretive kiosks, as the Secretary considers necessary for visitor enjoyment of the national monument, while ensuring the protection of monument resources.
 (b)Visitor centerAny visitor center for the national monument shall be sited in a community in the vicinity of the national monument, rather than within the boundaries of the national monument.
			(c)Research authorized
 (1)In generalThe Secretary of the Interior shall allow scientific research to be conducted in the national monument, including research to identify, protect, and preserve the historic and cultural resources of the monument.
 (2)Climate change researchThe Secretary may conduct, or authorize other persons to conduct, research regarding the effects of climate change on monument resources to develop management techniques to boost resiliency and facilitate adaptation to human-caused climate change.
 9.Fish and wildlifeNothing in this Act affects the jurisdiction of the State of Arizona with respect to the management of fish and wildlife on public lands in the State.
		10.Land acquisition
 (a)Acquisition authorityThe Secretary of the Interior may acquire land and any interest in land, State and private, within or adjacent to the boundaries of the national monument—
 (1)by purchase from willing sellers with donated or appropriated funds; (2)by donation; or
 (3)by exchange. (b)Treatment of acquired landLand and interests in land acquired under the authority of subsection (a) shall automatically become part of the national monument.
			11.Withdrawal
 (a)In generalSubject to valid existing rights, all Federal land within the national monument (including any land or interest in land acquired after the date of enactment of this Act) is withdrawn from—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (b)Renewable energy projectsSubject to valid and existing rights, renewable energy and transmission development is prohibited in the national monument.
 12.Effect on existing facilities and rights-of-wayNothing in this Act terminates or limits any valid right-of-way within the Monument in existence on the date of the enactment of this Act (including the customary operation, maintenance, repair, relocation within an existing right-of-way, or replacement of energy transport facilities within an existing right-of-way), or other authorized right-of-way.
		13.Water rights
 (a)In generalNothing in this shall affect, alter, or diminish the water rights, or claims or entitlements to water of the United States, the State of Arizona, or any irrigation or conservation district, canal company, entity or individual to the Gila River or any tributary thereto.
 (b)Reserved water rightsThe designation of the national monument does not imply or create a Federal reserved water right to the appropriable waters of the Gila River or any tributary thereto.
			14.Advisory council
 (a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish an advisory council, to be known as the Great Bend of the Gila National Monument Advisory Council.
			(b)Duties
 (1)The Council shall advise the Secretary with respect to the preparation and implementation of the management plan.
 (2)The Council shall advise, or create a subcommittee to advise, on salt cedar/tamarisk removal within the monument.
 (c)Applicable LawThe Council shall be subject to— (1)the Federal Advisory Committee Act (5 U.S.C. App.); and
 (2)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.). (d)MembersThe Council shall include members to be appointed by the Secretary. To the extent practicable, the Secretary shall appoint not more than 13 members from Category One and an additional 13 members, in the aggregate, from Category Two, Category Three, and Category Four, who will represent the purposes for which the national monument was established and stakeholders who may have an interest in the planning and management of the national monument. The categories referred to in this subsection are the following:
 (1)Category OneRepresentatives of affiliated tribes. (2)Category TwoPublic land ranchers, irrigation districts, and representatives of organizations associated with agriculture, energy and mineral development, transportation or rights-of-way, off-highway vehicle use, and commercial recreation.
 (3)Category ThreeRepresentatives of nationally or regionally recognized environmental organizations, archaeological and historical organizations, and dispersed recreation activities.
				(4)Category Four
 (A)Representatives of State, county, or local elected office. (B)Representatives and employees of a State agency responsible for the management of natural resources.
 (C)Representatives and employees of academic institutions who are involved in natural sciences. (D)The public at large.
 (e)RepresentationThe Secretary shall ensure that the membership of the Council is fairly balanced in terms of the points of view represented and the functions to be performed by the Council.
 (f)DurationThe Council shall terminate on the date that is one year from the date on which the management plan is adopted by the Secretary.
			